DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
This application is allowed because the prior art fails to disclose the claimed invention.  While there exist systems for composing music utilizing key selection for chord progression, the prior art fails to teach the presently claimed teachings in a manner as taught in the disclosed application.  Specifically, the prior fails to disclose a system and method for composing music with chord accompaniment, comprising: selecting, by an end-user, one or more keys on a first keyboard operatively linked to a computer to generate a chord progression, wherein each of the keys represents a chord; generating, by the computer, a chord progression MIDI file that represents the chord progression; associating, by the end-user, the chord progression MIDI file with a first physical card among a plurality of physical cards, each embedded with a unique machine-readable ID (UID); reading the UID of the first physical card, retrieving the chord progression MIDI file, and playing the chord progression MIDI file as an audio output; highlighting, by the computer, certain keys on a second keyboard operatively linked to the computer, concurrent to the chord progression MIDI file being played by the computer, wherein each of the keys represents a music note; wherein, each of the highlighted keys on the second keyboard represents a music note that is in harmony .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






MTF12/4/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837